OPINION OP THE COURT.
Article 361 of the Code of Civil Procedure, approved on the 1st day of this year, provides that all laws, royal decrees, orders, military orders, acts or parts of acts inconsistent, or in conflict, with the same are thereby repealed, and the following article provides that said Code shall take effect from and after the 1st day of July of the same year.
In view of the general terms of the language contained in the articles above cited, no exceptions whatever being provided for, it is clear that on the 1st day of July, last, the new Code of Civil Procedure went into effect, and the former Code was repealed, not only with respect to actions to be filed, but with regard to those already brought, or those in process of trial.
By the legal doctrine set forth a retroactive effect is not *350given to the new Code of Civil Procedure, since the validity and legal effectiveness of the proceedings had in the suits under or in accordance with the former Law of Civil Procedure up to the 1st day of July, last, are not denied, and it is to be understood that the new Code shall apply only from that date.
In view of the foregoing, the validity of the orders made by this court admitting the complaints filed by counsel for the Rev. Catholic Bishop of Porto Rico against the People of Porto Rico, and ordering the defendant to be cited to answer the said complaints within the period of twenty days, not to be extended, all in accordance with the provisions of Judicial Orders No. 118, series of 1899, must be recognized; but as the said period had not yet expired on July 1st, nor when the motion was filed, from that day article 140 of the new Code is applicable, by the provisions of which the court is empowered to extend the period within which answers may be filed, in furtherance of justice and in the exercise of its discretion in the matter.
The reasons alleged by the Attorney General are sufficiently strong to warrant the granting of the extension applied for.
The extension of the period within which to answer the complaints requested by the Attorney General is hereby granted, the said extension' being made to the 1st of October of the present year. This motion and order are hereby ordered to be attached to the record in any of the suits brought by counsel for the Catholic Bishop of Porto Rico against the Attorney General in representation of the People of Porto Rico, and a copy hereof is ordered to be attached to each of the other actions brought by the said Catholic Bishop of Porto Rico against the Attorney General in the capacity above mentioned.
Chief Justice Quiñones and Justices Hernández, Fi-gueras, MacLeary and Wolf concurred.